Citation Nr: 1433546	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-09 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for VA death benefits.

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.  He died in August 2010 and the appellant seeks surviving spouse benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 letter from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the appellant's claim for DIC and death pension benefits.

The Board notes that the RO denied special monthly compensation based on aid and attendance for purposes of accrued benefits in a December 2010 decision.  The appellant did not appeal this issue to the Board in her February 2011 notice of disagreement.  Therefore, this issue is not before the Board.   


FINDINGS OF FACT

1.  The Veteran reported that he was divorced from M.L. in August 1985.  
 
2.  The appellant was divorced from C.K. in May 2001.
 
3.  The Veteran and appellant lived together since 2000/2001 and held themselves out as husband and wife to the public since that time.
 
4.  The Veteran and appellant resided together for more than one year prior to the Veteran's death.
5.  The appellant reports that the Veteran and herself legally married in October 2009 when they became aware that the State of Minnesota did not recognize "common law" marriage.  
 
6.  Prior to her marriage to the Veteran in October 2009, the appellant lacked knowledge that common law marriages are no longer recognized in Minnesota.
 
7.  The information of record reflects that no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.

8.  The Veteran was in receipt of a 100 percent disability evaluation for service-connected non-Hodgkin's lymphoma since April 22, 1999.

9.  The Veteran died in August 2010.

10.  The award of dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 is a greater benefit than pension benefits and renders the death pension claim moot.
  

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in her favor, the appellant is entitled to recognition as the surviving spouse of the Veteran for purposes of VA death benefits.  38 U.S.C.A. § 101(3), 103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.50, 3.52, 3.53, 3.54, 3.102, 3.205 (2013).

2.  The criteria for establishing entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 are met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2013); 38 C.F.R. § 3.22 (2013).
3.  The claim for entitlement to nonservice-connected death pension benefits is dismissed.  38 U.S.C.A § 7105 (West 2002); 38 C.F.R. § 3.151 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The Board need not discuss in detail the sufficiency of VCAA notice in light of the fact that the Board is granting the Veteran's claims below.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.

II.  Recognition as the Veteran's surviving spouse for purposes of establishing eligibility for Dependency and Indemnity Compensation (DIC).

The law provides that VA death benefits may be paid to a surviving spouse who was married to a veteran: (1) one year or more prior to a veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§1102, 1304, 1541; 38 C.F.R. §3.54.

The term 'surviving spouse' means a person who was the spouse of the veteran at the time of a veteran's death, and who lived with the veteran continuously from the date of marriage to the date of a veteran's death (except where there was a separation which was due to the misconduct of, or procured by, a veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of a veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. §101(3); 38 C.F.R. § 3.50.
For purposes of VA benefits, a marriage means a marriage valid under law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §103(c); 38 C.F.R. §3.1(j).  The appellant has the burden to establish her status as claimant. Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Where an attempted marriage is invalid by reason of legal impediment, VA laws allow for certain attempted marriages to be nevertheless 'deemed valid' if certain legal requirements are met.  Basically, such an attempted marriage will be 'deemed valid' if:  (a) the attempted marriage occurred one year or more before the Veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  38 U.S.C.A. §103(a); 38 C.F.R. §3.52.

Where a surviving spouse has submitted proper proof of marriage and also meets the requirements of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to the marriage to the Veteran will be accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. 
§ 3.205(c).  In Colon v. Brown, 9 Vet. App. 104 (1996), the Court determined that in cases in which there is an impediment to entering into a common-law marriage, if the appellant was unaware of the impediment, then an otherwise invalid common-law marriage could be deemed valid.

Common law marriage has not been recognized in the State of Minnesota since 1941.  Minnesota law states that a civil marriage, so far as its validity in law is concerned, is a civil contract between two persons, to which the consent of the parties, capable in law of contracting, is essential.  A lawful civil marriage may be contracted only when a license has been obtained as provided by law and when the civil marriage is contracted in the presence of two witnesses and solemnized by one authorized, or whom one or both of the parties in good faith believe to be authorized, so to do.  Marriages subsequent to April 26, 1941, not so contracted shall be null and void.  Minn. Stat. § 517.01 (2013).  

First, the Board notes that the Veteran and the appellant entered into a valid marriage contract in October 2009.  Since the Veteran died in August 2010, the Veteran and the appellant were not married to one another legally for one year prior to the Veteran's death and did not have a child.  For this reason, the Regional Office found that the appellant was not considered the surviving spouse for VA benefits.  The appellant argues that the Veteran and herself entered a common law marriage in 2000 and were unaware that common law marriages were not recognized in Minnesota.  She argues that she should be considered the valid spouse.

VA has determined that the requirement of a marriage ceremony by a jurisdiction that does not recognize common-law marriage constitutes a 'legal impediment' to such a marriage for purposes of 38 U.S.C.A. § 103(a).  VAOPGCPREC 58-91; see also Colon v. Brown, 9 Vet. App. 104 (1996).  

By way of background, the Veteran reported that he divorced M.L. in August 1985.  There is no divorce decree for this divorce, but there is also no reason to doubt that the Veteran was divorced from M.L.  The Veteran reported that he was divorced from M.L. in a Declaration of Status Dependents in November 2009, and M.L has not filed a claim to be the legal surviving spouse.  The appellant was divorced from J.S. in May 1979.  She was divorced from R.S. in January 1989 and from C.K. in May 2001.  

The appellant claims that the Veteran and herself resided with each other since 2000 and held themselves out to be husband and wife.  As noted above, the Veteran and the appellant were legally married in October 2009.  The appellant claims that the Veteran and herself believed that their common law marriage was recognized in Minnesota, but when they were informed that it was not, they legally married in October 2009.  The appellant reports that the Veteran and herself bought a house together and had a joint bank account.  Several VA treatment records also note that the Veteran referred to the appellant as his wife before they were legally married, and she often accompanied him to his appointments.  See, e.g., March 2009 VA treatment record.  

The appellant submitted numerous statements by both friends and acquaintances attesting that the Veteran and the appellant conducted themselves as husband and wife.  See statements from H.R. (County Veterans Service Officer) dated in January 2011; see statement from M.Q. (friend from Veteran of Foreign Wars (VFW)) submitted in July 2011; see statement from T.G. (friend), dated in July 2011; see statement from C.G. (friend from VFW) dated in July 2011, see statement from W.T. (friend) dated in July 2011; see statement from E.P (friend) dated in July 2011.  

After carefully considering the claim in light of the record and the applicable law, and affording the appellant all reasonable doubt, the Board is of the opinion that the appellant has met her burden of establishing that she is the surviving spouse of the Veteran for VA benefits purposes.

The evidence appears to show that the Veteran and the appellant entered into a common law marriage in 2000 and lived as husband and wife until the Veteran's death.  

Although the legal requirements vary by jurisdiction, typically all of the following elements must be present to establish a common law marriage: (1) an explicit or inferred agreement between the parties to be married; (2) cohabitation for some period of time; (3) holding each other out to the public as husband and wife.  See M21-1MR III.iii.5.C.12.d.  Here, the appellant and the Veteran appear to have had an explicit or inferred agreement that they were married, the evidence shows that they lived together for nine or ten years prior to the Veteran's death and the evidence overwhelmingly shows that they held each other out to the public as husband and wife.  

The appellant has submitted proper proof of marriage and meets the requirement of 38 C.F.R. § 3.52, except that the parties had not been legally married one year prior the Veteran's death.  Despite this, a signed statement that appellant had no knowledge of an impediment to the marriage to the Veteran will be accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c).  Here, the appellant submitted a signed statement that she believed her common law marriage was a legally recognized union in Minnesota, and she was not aware of legal impediment to their marriage.  See statement by appellant dated in July 2011.  Therefore, the Board finds that the appellant's common-law marriage is deemed valid.  

Another instance of importance is the appellant's prior marriage which ended in divorce in 2001, the year after the appellant claims to have entered into a common law marriage with the Veteran.  The appellant has noted that the recollection of the dates in the file may not be completely accurate due to passage of time.  The Board resolves all doubt in the appellant's favor that she believed she had a common law marriage with the Veteran beginning in 2000 or 2001.  The evidence shows that the appellant and Veteran held themselves out as husband and wife for several years prior to the Veteran's death.  This evidence is not only based on the appellant's statement, but also on countless friends and acquaintances of the appellant and Veteran who submitted statements to support the appellant's claim.  Furthermore, the intent of the Veteran is also gleaned from him referring to the appellant as his wife in several VA treatment records prior to their legal marriage.

In conclusion, the Board finds that the appellant and the Veteran had a common law marriage in Minnesota.  This marriage is invalid as explained above as it commenced subsequent to 1941.  Here, the appellant claims that she did not know her common law marriage was not recognized and when she found out, the Veteran and the appellant legally married.  For these reasons, the Board finds that she lacked knowledge of the impediment of her marriage with Veteran, that common law marriages after 1941 was considered invalid in Minnesota.  See Colon v. Brown, 9 Vet. App. 104 (1996).

The record does not show that a claim for VA death benefits has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits. There is no other woman purporting to be the Veteran's surviving spouse.

Also, the attempted common law marriage occurred more than one year prior to the Veteran's death, without any separation between the two parties. The Veteran and the appellant cohabited together continuously from the date of the attempted marriage in 2000/2001 to 2010.  VA treatment records show that the Veteran's belief that the appellant was his wife was dated in March 2009, which is well before one year prior to his death. 

In sum, the attempted common law marriage between the Veteran and appellant is deemed valid for VA purposes.  Further, the appellant is the Veteran's surviving spouse under VA regulations.  This is because she was his spouse at the time of his death, and had lived with him continuously from the date of the 'deemed valid' common law marriage until his death.  

III. DIC Benefits

The appellant has requested entitlement to DIC benefits.  

Benefits may be paid to a deceased Veteran's surviving spouse and/or children in the same manner as if death was service-connected when the death was not caused by the Veteran's own willful misconduct, and at the time of death the Veteran was in receipt of, or entitled to receive, compensation for service-connected disability that was continuously rated totally disabling by a schedular or unemployability rating for a period of 10 or more years immediately preceding death.  38 U.S.C.A. § 1318.

In the case at hand, the Veteran passed away in August 2010, and his death was not caused by his own willful misconduct.  The Veteran was in receipt of a 100 percent disability evaluation for service-connected non-Hodgkin's lymphoma since April 22, 1999.  Therefore, the Veteran satisfies the requirement of having had a total disability rating for a period of at least ten years prior to his death, and entitlement to DIC benefits under 38 U.S.C.A. § 1318 is warranted.

IV.  Death pension

Death pension is available to the "surviving spouse" of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime, subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5) (2013). 

In the present case, as discussed above, DIC benefits under § 1318 have been granted.  As DIC benefits under § 1318 is a greater award, the claim for pension benefits is moot and dismissed.  See 38 C.F.R. § 3.151 (a claim may be considered for compensation or pension, but the greater benefit will be awarded unless the claimant requests otherwise); see also 38 U.S.C.A. §§ 1311, 154.






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purpose of VA death benefits purposes is granted.

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is granted.

Entitlement to nonservice-connected death pension benefits is dismissed.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


